WELLS, Judge.
Robert Hanna appeals from his conviction and sentence for manslaughter, claiming the trial court erred in denying his' motion for judgment of acquittal. Alternatively, Hanna claims that he is entitled to a new trial because the standard jury instruction for self-defense was internally inconsistent and therefore fundamentally flawed; an investigating officer was improperly permitted to comment on' Hanna’s guilt; and the lower court failed to conduct a complete Melbourne v. State, 679 So.2d 759 (Fla.1996), inquiry before excluding an African-American juror.
We find no merit in any of these claims but note that in rejecting Hanna’s claim as to the Melbourne issue, we join in the decisions in Spencer v. State, 41 Fla. L. Weekly D700, 196 So.3d 400, 2016 WL 1066189 (Fla. 2d DCA Mar. 18, 2016), and Ivy v. State, 41 Fla. L. Weekly D704, 196 So.3d 394, 2016 WL 1066180 (Fla. 2d DCA Mar. 18, 2016), in doing so.
Affirmed.